ALVIN B. RUBIN, J.,
concurring:
Bound by the decision in Frontera Fruit Co., Inc. v. Dowling,1 I concur in the denial of attorney’s fees as well as in the remainder of the opinion. A half century ago, in that case, we denied damages for wrongful libel of a vessel save when the seizure resulted from bad faith, malice, or gross negligence.2 Incidental thereto, on the same grounds we denied recovery for attorney’s fees incurred in obtaining the release of the vessel seized, without differentiating between attorney’s fees and other damages. The sum sought for fees was only $300. Now, securing release of a vessel may occasion the payment of attorney’s fees in amounts never dreamed of in 1937. It is time to reconsider whether wrongful seizure, even if provoked in good faith, should not entail liability for attorney’s fees, by statute if need be. Those who, like seamen, are exempt from providing security, should, of course, retain their privileged status.

. 91 F.2d 293 (5th Cir.1937).


. Id., 91 F.2d at 297. *480talking about." He said nothing. Never a word.